Citation Nr: 0321281	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1959 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 1998, a 
statement of the case was issued in June 1999, and a 
substantive appeal was received in June 1999.  

A hearing was scheduled for September 1999, but a review of 
the file indicates that the veteran cancelled the hearing.  
Nonetheless, to clarify the veteran's wishes regarding a 
hearing, the Board sent the veteran a letter in January 2003.  
As of this date, no response has been received.  Accordingly, 
the Board will proceed with consideration of the veteran's 
claim based on the evidence of record, as he has essentially 
requested.  See 38 C.F.R. § 20.704(e) (2002).  

In April 2003, the Board undertook additional development 
with regard to the issues of entitlement to service 
connection for a left ankle disorder and right carpal tunnel 
syndrome, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The foregoing provision was recently 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
implications of this recent change will be detailed fully 
below.


FINDING OF FACT

The veteran's left ankle disability is shown to be related to 
his active duty service.


CONCLUSION OF LAW

The veteran's left ankle disability was incurred in active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
a left ankle disability.  The veteran and his representative, 
moreover, have been accorded ample opportunity to present 
evidence and argument on his behalf.  Further, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development regarding 
the issue of service connection for a left ankle disability 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

On June 1967 report of medical history, the veteran indicated 
no adverse left ankle symptoms.  The April 1969 medical 
examination report reflects no orthopedic abnormalities.  The 
veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  (See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) for an explanation of the military medical 
profile system).  September 1969 service medical records 
indicate that the veteran injured his left ankle.  A five-day 
"profile" was recommended.

The September 1981 retirement medical examination report 
reflects no orthopedic abnormalities.  

On January 1998 VA orthopedic examination, the examiner noted 
a normal gait pattern.  The veteran's ankles were 
symmetrical, and there was no left ankle crepitus, atrophy, 
or signs of disuse.

By April 1998 and June 1999 rating decisions, the RO denied 
service connection for the veteran's left ankle disability.  

On July 2003 VA orthopedic examination, the veteran described 
a left ankle injury that occurred while he was running into a 
bunker.  At that time, he stated that his ankle was placed in 
a gel cast for approximately one month.  He indicated that he 
had experienced intermittent adverse left ankle 
symptomatology since that time.  On objective examination, 
the veteran's ankle appeared normal; there was a normal gait 
pattern and no abnormal left foot calluses.  The examiner 
diagnosed a sprain of the left ankle during early service and 
opined that there was sufficient continuity of left ankle 
symptomatology since service to warrant a conclusion that the 
veteran's present left ankle disability is related to 
service.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The veteran suffers from a current left ankle disability as 
confirmed on July 2003 VA medical examination.  As such, the 
first condition for the granting of service connection is 
satisfied.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  In addition to a present disability, the probative 
evidence must reflect a nexus between that disability and 
service.  38 C.F.R. § 3.303.  According to the July 2003 VA 
medical examination report, there was sufficient continuity 
of adverse left ankle symptomatology since service to reflect 
a link to service.  Thus, service connection for a left ankle 
disability is granted.  Id.; 38 U.S.C.A. § 5107; Gilbert, 
supra.  The Board observes furthermore that the examiner 
indicated no other possible causative factors for the 
veteran's left ankle disability.

The Board notes that all new evidence associated with the 
claims file must be considered by the RO before Board review, 
and the Board may no longer conduct independent evidentiary 
development.  See Disabled American Veterans, supra.  As 
such, under ordinary circumstances, the RO would have had to 
have considered the July 2003 VA medical examination report 
and any other new evidence obtained pursuant to Board 
initiative prior to Board action.  However, a remand to the 
RO is not necessary in this instance because the decision on 
this issue is favorable to the veteran and a remand to the RO 
would cause unnecessary delay and serve no useful purpose.  
See Sabonis, supra; Soyini, supra.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993), (holding that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities).


ORDER

Service connection for a left ankle disability is granted.


REMAND

In April 2003, the Board initiated further evidentiary 
development with respect to the issue of entitlement to 
service connection for right carpal tunnel syndrome.  New 
evidence has since been associated with the claims file.  The 
Board, however, cannot consider this new evidence prior to an 
RO review of same.  See Disabled American Veterans, supra.  
As such, this matter must be remanded to the RO for further 
action.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Next, the RO must review all new 
evidence associated with the claims file 
and issue a supplemental statement of the 
case with respect to both issues on 
appeal.

3.  Finally, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  If they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



